Citation Nr: 0736341	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-01 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for left knee disorder, 
characterized as torn cartilage.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from November 1993 to 
November 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, wherein the RO denied service 
connection for left knee disorder, characterized as torn 
cartilage.  The veteran timely appealed the February 2004 
rating action to the Board.  

In June 2006, the Board remanded the veteran's claim to the 
RO for additional development.  The requested development has 
been completed and the case has returned to the Board for 
appellate review. 


FINDINGS OF FACT

1.  A March 1998 rating decision, wherein the RO denied 
service connection for left knee disorder, characterized as 
torn cartilage, is final.

2.  Evidence received since the March 1998 rating decision 
relates to a previously unestablished fact necessary to 
substantiate the claim, and has a reasonable possibility of 
substantiating the claim.

3.  A left knee disorder was not demonstrated until several 
years after service and there is no competent medical 
evidence linking it to an event or injury during active 
military service. 

CONCLUSIONS OF LAW

1.  The March 1998 rating decision, wherein the RO denied 
service connection for left knee disorder, characterized as 
torn cartilage, is final. 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (1997).

2.  New and material evidence has been associated with the 
claims file subsequent to the March 1998 rating decision, and 
the claim of entitlement to service connection for left knee 
disorder, characterized as torn cartilage is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  Service connection for left knee disorder, characterized 
as torn cartilage is not warranted.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

Regarding the new and material evidence question, the VCAA is 
not applicable where further assistance would not aid the 
appellant in substantiating his claim. Wensch v. Principi, 15 
Vet. App. 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 
Fed. Reg. 59989 (2004) (holding that the notice and duty to 
assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and 
assistance).  Because the claim is being reopened, no further 
assistance is needed to substantiate this aspect of the 
appeal.

With regard to the reopened claim, the Appeals Management 
Center (AMC) sent the veteran a VCAA notice letter in June 
2006.  This letter informed the veteran of the evidence 
needed to substantiate a claim for entitlement to service 
connection for left knee disorder.  The June 2006 letter 
provided the veteran with notice of what evidence he was 
responsible for obtaining and what evidence VA would 
undertake to obtain.  It also told him to submit pertinent 
evidence in his possession.  The letter also provided notice 
on the rating and effective date elements of the claim.  
Dingess, supra.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the deficiency in the timing of the notice was 
remedied by readjudication of the claim by the RO in an 
August 2007 supplemental statement of the case.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The Board finds that there has been compliance with the 
assistance provisions set forth in the law and regulation.  
Private treatment records have been obtained.  No other 
relevant records have been identified.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

There is no competent evidence that the current disability 
may be related to service.  The veteran has not reported a 
continuity of symptomatology and there is no competent 
opinion linking a current left knee disability to service.  
The RO attempted to provide the veteran with an examination 
in conjunction with the claim that was denied in 1998, but he 
failed without explanation to report.  As such, no further 
action is necessary to assist the claimant with the claim.

The Board notes that the veteran's service medical records 
are unavailable; their location was reported as "unknown" 
(see, VA Form 3101, Department of Veterans Affairs Request 
Form, completed by the National Personnel Records Center in 
November 2003).  In such cases, the Court has held that the 
duty to assist is heightened and includes an obligation to 
search alternative forms of records which support the 
veteran's case.  Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).  There is also a heightened obligation to explain 
findings and to carefully consider the benefit of the doubt 
rule in cases where records are presumed destroyed while in 
the possession of the government. O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).

In this case the RO attempted to obtain service medical 
records from the service department in March 1998, and a 
military records specialist certified that avenues for 
obtaining the records had been exhausted.  In a letter dated 
in March 1998, the veteran was informed of this fact, and was 
asked to submit any records in his possession and to furnish 
information as to his separation point and complete 
information as to his unit so that additional efforts might 
be made.  The veteran did not respond.  

In November 2003, the RO determined that a prior request for 
service medical records may have been sent to an incorrect 
post office box.  A new request was made and the veteran was 
again asked to submit any additional records in his 
possession.  In February 2004, the National Personnel Records 
Center reported that there were no service medical records on 
file, and that the disposition of the service medical records 
was unknown.  In January 2005, the veteran's representative 
reported that the veteran was searching for his service 
medical records.  No records have been received, and later in 
January 2005, the RO again certified that efforts to obtain 
service medical records had been exhausted.  There do not 
appear to be any further efforts that could be undertaken to 
obtain service medical records.

II.  Relevant Laws and Regulations

New and Material-criteria

A claimant has one year from the date of notification of a VA 
decision to submit a notice of disagreement.  If no notice of 
disagreement is received the decision becomes final.  38 
U.S.C.A. § 7105.

Final decisions can be reopened with the submission of new 
and material evidence. 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2007).

The Court has elaborated that material evidence is: (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Service Connection-criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

III.  Analysis

Reopening of Claim

The RO denied service connection for left knee disorder, 
characterized as torn cartilage in a March 1998 rating 
determination. The veteran was notified of this decision 
later that month and did not appeal.  Thus, the decision 
became final.  38 C.F.R. § 20.1103.

In denying service connection for left knee disorder, 
characterized as torn cartilage, the RO determined that there 
was no current medical evidence of a left knee disorder that 
was incurred in, or aggravated by, military service. 

Evidence received subsequent to the March 1998 rating 
determination is limited to an October 2003 treatment report, 
prepared by D. R., M. D.  In that report, Dr. D. R. concluded 
that a physical evaluation of the left knee was consistent 
with a lateral meniscal tear.  Thus, this medical provides 
competent evidence as a necessary element of service 
connection-the existence of a current disability.  At the 
time of the March 1998 rating decision there was no specific 
evidence on this element.  As such, the October 2003 report 
constitutes new and material evidence.  
Kent v. Nicholson; 38 C.F.R. § 3.156(a).

De Novo Review

As the claim for service connection for left knee disorder 
has been reopened, the Board will be considered on a de novo 
basis.  Because the RO essentially decided the claim on a de 
novo basis in a February 2004 rating action, the veteran is 
not prejudiced by the Board's consideration of this question.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

With regard to the reopened claim for service connection for 
left knee disorder, one of the three elements for service 
connection has been established namely, a current disability.  
As previously discussed, the veteran has been found to have 
clinical findings consistent with a lateral meniscus tear of 
the left knee.   

In his original claim for service connection received in 
December 1997, the veteran reported that he had "ripped" 
the left knee cartilage in October 1997, and was awaiting 
further treatment.  The veteran is competent to report a left 
knee injury, in service.  There is no evidence to contradict 
his report, and given the absence of service medical records, 
the in-service injury is conceded. 

There is, however, no competent evidence that the current 
left knee disorder, i.e., lateral meniscus tear, is related 
to the in-service injury.  To this end, neither Dr. D. R., or 
any other medical professional, has linked the current left 
knee disorder, ie., lateral meniscal tear, to the veteran's 
military service.

There is an approximately six year gap between the reported 
injury in service and the finding of a current left knee 
disability.  The veteran has not reported a continuity of 
symptomatology, nor is there other evidence of such 
continuity.  In his original application for benefits he 
reported no treatment since October 1997.  Since that 
application, he has provided no other information as to the 
history of his left knee disability.

It can be inferred that the veteran believes the current 
disability is related to the injury in service.  The veteran, 
however, is a lay person.  Lay persons are not competent to 
express opinions as to medical causation.  Barr, Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu.

The record contains no other evidence that the veteran's 
current left knee disorder, i.e., lateral meniscus tear, is 
related to his military service.  38 C.F.R. § 3.303. 

As such, the weight of the competent evidence is against the 
claim for service connection for left knee disorder.  
Reasonable doubt does not arise and the appeal is denied.  38 
U.S.C.A. § 5107(b).


ORDER

New and material evidence having been received, the claim for 
service connection for left knee disorder, characterized as 
torn cartilage is reopened.

Service connection for left knee disorder, characterized as 
torn cartilage is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


